NIX, Judge.
This is an original proceedings filed by the petitioner, Paul Zachare, seeking a Writ of Habeas Corpus directed against Bob Turner, Sheriff of Oklahoma County, Oklahoma, who he alleges has him restrained of his liberty illegally.
Petitioner states in his writ that he is being held in the Oklahoma County Jail on a charge of Grand Larceny in District Court case #30279 in which $1,000.00 bond has been set. He alleges he is unable to make said bond because of a hold order placed on him by the Sheriff for the revocation of a suspended sentence on a Failure to Provide conviction in District Court case #28918 in which petitioner plead guilty.
It now appearing to the Court that petitioner is incarcerated in the Oklahoma State Penitentiary, said petition for bail is now moot, inasmuch as Sheriff Turner does not have custody of petitioner.
We will not discuss herein the merits of this cause, but will call attention to the case of Adams v. State, Okl.Cr., 389 P.2d 927, in which guidelines were laid down on the rulings of this Court on revoking a suspended sentence.
The relief prayed for herein is denied.
BUSSEY, P. J., and BRETT, J., concur.